Opinion issued February 2, 2006










In The
Court of Appeals
For The
First District of Texas




NO. 01–05–01021–CV




VERA CRAVER, AS ADMINISTRATRIX OF ESTATE OF JEWELL
NUNN-JACKSON, Appellant

V.

CHASE BANK, N.A. AND EVA MARIE DUNCAN, Appellees




On Appeal from the Probate Court No. 2
Harris County, Texas
Trial Court Cause No. 3150764-01




MEMORANDUM OPINIONAppellant Vera Craver, as Administratrix of Estate of Jewell Nunn-Jackson has
neither established indigence, nor paid all the required fees.  See Tex. R. App. P. 5
(requiring payment of fees in civil cases unless indigent), 20.1 (listing requirements
for establishing indigence); see also Tex. Gov’t Code Ann. §§ 51.207, 51.941(a),
101.041 (Vernon Supp. 2005) (listing fees in court of appeals); Fees Civ. Cases
B(1), (3) (listing fees in court of appeals).  After being notified that this appeal was
subject to dismissal, appellant Vera Craver, as Administratrix of Estate of Jewell
Nunn-Jackson did not adequately respond.  See Tex. R. App. P. 5 (allowing
enforcement of rule); 42.3(c) (allowing involuntary dismissal of case).
          The appeal is dismissed for nonpayment of all required fees.  All pending
motions are denied.
PER CURIAM
Panel consists of Chief Justice Radack, Justices Jennings, and Alcala.